FILED
                             NOT FOR PUBLICATION                            DEC 23 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOSE ALFARO-AREVANO, AKA Jose                    No.   15-71917
Miguel Alfaro, AKA Jesus Alfaro-
Arevalo, AKA Jesus Manuel Alfaro-                Agency No. A077-190-788
Arevano,

              Petitioner,                        MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Jose Alfaro-Arevano, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his request for administrative closure and

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying his application for cancellation of removal. We dismiss the petition for

review.

      We lack jurisdiction to review the agency’s denial of administrative closure.

See Diaz-Covarrubias v. Mukasey, 551 F.3d 1114, 1120 (9th Cir. 2009) (this court

lacks jurisdiction to review the denial of administrative closure for lack of a

sufficiently meaningful standard to evaluate the decision).

      To the extent Alfaro-Arevano challenges the agency’s denial of cancellation

of removal, we lack jurisdiction to review the discretionary determination that

Alfaro-Arevano failed to show the requisite exceptional and extremely unusual

hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926,

930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                           2                                      15-71917